 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     FIDELA MANALO CABRERA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                  ) Case No. 1:19-mj-00034 SAB
                                                 )
12                     Plaintiff,                )
                                                 )
13    vs.                                        ) MOTION FOR RETURN OF PASSPORT;
                                                 ) EXHIBIT; ORDER
14    FIDELA MANALO CABRERA,                     )
                                                 )
15                    Defendant.                 )
                                                 )
16                                               )

17          Defendant, by her attorney, hereby moves the Court for an Order directing the Clerk of

18   this Court to return defendant’s Passport as it no longer needs to be held as a condition of pretrial
19   release.
20          In support of this request, the defendant offers the following:

21          1.      Fidela Manalo Cabrera was charged and prosecuted in the District of Guam under
22   Case No. 1:18-cr-00036-2.
23          2.      As a resident of Turlock, California, Ms. Cabrera was arrested in California and

24   made an initial appearance before this Court, which then established the conditions of pretrial
25   release. Among the conditions of pretrial release was a condition she surrender her Passport.
26          3.      On or about February 14, 2019, Passport No. 524367630 belonging to Fidela
27   Manalo Cabrera was surrendered and received by the Clerk of this Court. It is shown as
28   Document No. 4 upon the records of this Court under the case number captioned above.
 1            4.      On May 7, 2019, an order dismissing the indictment as to Ms. Cabrera was signed
 2   by Chief Judge Frances M. Tydinco-Gatewood in the District Court of Guam. See Exh. A.
 3            5.      As there are no further conditions for Ms. Cabrera to fulfill and her case has been
 4   dismissed, she requests return of her passport.
 5
 6                                                  Respectfully submitted,
 7                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 8
 9   Date: February 10, 2020                        /s/ Charles Lee
                                                    CHARLES LEE
10                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
11                                                  FIDELA MANALO CABRERA
12
13
14                                                 ORDER
15
16            IT IS HEREBY ORDERED that Defendant FIDELA MANALO CABRERA’s Passport
17   shall be returned to the defendant forthwith. The passport (no. 524367630 belonging to Fidela
18   Manalo Cabrera) may be provided to the Office of the Federal Defense for conveyance to Ms.
19   Cabrera.
20
21   IT IS SO ORDERED.
22
     Dated:        February 10, 2020                               /s/   Sheila K. Oberto             .
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
      Cabrera: Motion for Return of Passport           -2-
